Citation Nr: 1516326	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  05-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether denial of Vocational Rehabilitation benefits under Title 38, Chapter 31 of the United States Code was proper. 

2. Entitlement to an increased disability rating for service-connected osteochondritis of the right knee, evaluated as 20 percent disabling prior to June 6, 2011. 

3. Entitlement to an increased disability rating for service-connected degenerative joint disease of the right knee, evaluated as 10 percent disabling prior to June 6, 2011. 

4. Entitlement to an increased disability rating for service-connected right total knee arthroplasty, evaluated as 30 percent disabling from October 1, 2010.

5. Entitlement to an increased initial disability rating for service-connected right hip iliotibial band syndrome with greater trochanter bursitis, currently 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1983 to January 1984 and from February 1985 to September 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  They were remanded for further development in February 2013 and October 2014, and now return again before the Board.

As to the claims of entitlement to a temporary total evaluation in order to convalesce from eye surgery and entitlement to an increased rating for keratoconus, a Statement of the Case (SOC) was issued for these claims in October 2014, as directed by the Board in its prior remand.  However, there is no evidence of record indicating that these claims were perfected by a substantive appeal.  Specifically noted are the 646 dated January 2015, and the March 2015 appellant brief, which do not mention either of these claims.  As such, the Veteran's appeal as to these issues was not perfected and they are not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that all these claims must be remanded for further development.

The Veteran's claim of entitlement to Vocational Rehabilitation benefits was remanded previously twice because the Veteran's vocational rehabilitation folder had not been associated with the claims file.  Again, there is no indication in the Veteran's virtual file, either in VBMS or Virtual VA, that this file has been associated with the Veteran's claims file.  The Board is at a loss as to why this development has yet to be accomplished, however, the Board finds it impossible to adjudicate any vocational rehabilitation claim without the actual folder.  As the prior requested development was not done, this claim must be again remanded so that this file may be associated with the Veteran's virtual file.  If this file has been lost or unavailable, the RO must specifically so state.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As to the Veteran's hip and knee claims, the Board finds further development is also warranted.  As to the Veteran's right hip disability, this issue was remanded previously in part because a June 2012 Joint Motion for Remand (JMR), which was implemented in a June 2012 Court order, found that the Board erred by not considering other relevant criteria, specifically, Diagnostic Codes 5314 and 5317. As such, the JMR found that the prior decision should be vacated and remanded for consideration of these codes.  While the Veteran had additional examinations for this disability, there is no indication in the subsequent Supplemental Statements of the Case (SSOC), dated November 2014, that Diagnostic Codes 5314 and 5317 were considered, as previously requested by the Board and the RO.  These codes are not cited in the SSOCs, and their criteria are not discussed in the SSOCs.  As the Court specifically remanded this issue for consideration of those specific diagnostic codes, and the Board remanded this issue for that same consideration, the Board finds that the RO must show consideration of this diagnostic code before further adjudication of this claim can continue.

Further, as to the Veteran's multiple claims for increased ratings for his right knee,  the Veteran submitted a November 2014 statement to the RO indicating that he felt the prior examination was inadequate.  He indicated that he spent almost no time being examined, and felt that the examiner had not considered properly his statements considering the severity of his pain.  Most importantly, the Veteran indicated in this statement that his right knee was "severely worse" than it had been previously.  As the Veteran is indicating a severe increase in his right knee disability, since his last examination, the Board finds it has no choice but to remand this claim for a further VA examination for his right knee disabilities.  As these disabilities are closely connected to his right hip disability, the new examination should encompass both the Veteran's right knee and right hip disabilities.

The Board strongly regrets the additional remand in this case; however, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's vocational rehabilitation folder MUST be associated with the Veteran's claims file.  If that record is unable to be found, a note should be placed in the Veteran's virtual claims file so noting.

2.  Contact the Veteran and request that he provide the names and addresses of any health care providers who have treated him for a right hip or knee disability since October 2014. After obtaining any required releases, please secure all records and associate them with the Veteran's claims file.

3. The RO should then schedule the Veteran for a VA examination in order to determine the current severity of his service-connected right knee and right hip disabilities. The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should indicate in his/her report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  

The examiner should set forth all symptomatology associated with the Veteran's right knee and right hip disabilities, including loss of range of motion during flare-ups. 

The examination should:

(a)  Describe in detail any limitation of motion of the right knee and right hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss or any additional loss of range of motion due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should also describe any weakness, excess fatigability, and/or incoordination of the right knee and right hip.

(b)  Indicate if there is objective evidence of recurrent subluxation or instability of the right knee.  If so, indicate whether such findings are slight, moderate, or severe with supporting rationale for such designation. 

(c)  Indicate whether the Veteran's service-connected right knee and right hip disabilities are manifested by any muscular impairment.  If so, identify the muscle group(s) involved and describe in detail the degree of any such impairment (i.e., whether the disability is slight, moderate, moderately severe, or severe in severity).

(d)  Finally, the examiner should specifically consider the Veteran and his friend's statements with respect to the severity of his right knee and hip disabilities. 

A complete rationale for any opinion expressed shall be provided.  The report of the examination should be associated with the Veteran's VA claims folder. 
 
4. Have the RO readjudicate the claim of entitlement to an increased initial disability rating for service-connected right hip iliotibial band syndrome with greater trochanter bursitis, specifically taking into account Diagnostic Codes 5314 and 5317, as well as the Veteran's service connected right knee disability claims.

5. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a statement of the case or supplemental statement of the case, as appropriate.  The Veteran should be given the opportunity to provide written or other argument in response thereto.  Each issue for which a substantive appeal has been filed should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




